internal_revenue_service index no number release date cc dom p si - plr-111960-99 date x a date year dear this is in reply to your letter dated date submitted on behalf of x as x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date of year a as x's president represents that it was the intent of x’s shareholders that x elect to be an s_corporation effective for year x's first taxable_year as evidenced by a resolution of x’s board_of directors x’s attorney prepared a form_2553 election by a small_business_corporation and x and its shareholders signed it timely but the form was not timely filed for that year by x because the attorneys that x relied on to handle the s election inadvertently failed to file it x filed a form_1120s u s income_tax return for an s_corporation for year and x’s shareholders filed their individual return consistent with x’s having made a timely s election for year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly provided x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
